Citation Nr: 1242687	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1964 to May 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, found that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a lumbar spine disability.

In December 2008, the Veteran testified before the undersigned at the RO.  A transcript of this hearing is of record. 

The case was previously before the Board in March 2009 and July 2011 when it was remanded for additional development by the originating agency.  The case has now returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine disability was initially denied in an unappealed October 1989 rating decision.  The Veteran attempted to reopen his claim on several occasions and was most recently denied in an April 2003 rating decision. 

2.  The evidence received since the April 2003 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's degenerative joint disease and degenerative disc disease of the lumbar spine is etiologically related to active duty service.   


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  Service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran's claim for entitlement to service connection for a lumbar spine disability was initially denied in an October 1989 rating decision.  The RO found that a current lumbar spine disability was not present based on the results of the Veteran's May 1967 examination for separation from active duty service and the absence of any post-service treatment.  The Veteran did not appeal the October 1989 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012).

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran has attempted to reopen his claim for service connection on several occasions.  The claim was most recently denied in an April 2003 rating decision.  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence received since the April 2003 rating decision includes numerous records of VA and private treatment for low back pain dating from March 1993.  These records document treatment for various spinal injuries and disabilities such as degenerative joint disease and degenerative disc disease.  The Veteran has also reported the onset of back pain since service that has continued to the present day.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The clinical records and statements from the Veteran are new as they were not previously considered and also material as they relate to a previously unestablished fact-the presence of a current back disability.  New and material evidence has therefore been received and reopening of the claim for entitlement to service connection for a lumbar spine disability is warranted.  


Reopened Claim for Service Connection

Initially, the Board notes that because the RO adjudicated the Veteran's claim on the merits in the April 2008 supplemental statement of the case (SSOC), he is not prejudiced by the Board's consideration of his claim on a de novo basis.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that service connection is warranted for a lumbar spine  disability as it was incurred as a result of injuries during active duty service.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The record clearly establishes the presence of the first element of service connection-a current lumbar spine disability.  The Veteran has undergone post-service treatment for complaints related to his back since March 1993, and upon VA examination in September 2001, was diagnosed with degenerative joint disease of the lumbar spine.  The Veteran also underwent a microdiskectomy at the Jackson VA Medical Center (VAMC) in November 2006.  Thus, the record establishes a current lumbar spine disability diagnosed as degenerative joint disease and degenerative disc disease.    

Service treatment records also contain several medical findings related to the Veteran's lumbar spine.  In April 1966, the Veteran was treated for complaints of back pain after wrenching his spine diving off the deck of a ship.  A sprained muscle was diagnosed and the Veteran was recommended to use bed boards and avoid lifting.  A year later, in April 1967, the Veteran injured his back a second time in a motor vehicle accident.  He complained of severe back pain and was diagnosed with a lumbosacral strain.  Although the Veteran's spine was normal at the May 1967 examination for separation, service records clearly document two in-service back injuries and the second element of service connection is therefore demonstrated.  

With respect to the third element of service connection, a nexus between the current disability and the in-service injury, the record contains medical opinions weighing both in favor and against the claim.  In support of the claim, the record contains a December 2002 letter from a private physician stating that the Veteran's lumbar spine problems emanated from a service injury to the back.  Weighing against the claim is the opinion of a VA examiner who reviewed the claims file and examined the Veteran in March 2003.  The VA examiner determined that the Veteran's current disability was not related to the minor back injuries that occurred during service.  This opinion was based on the lack of treatment for the condition until the early-1990s.  The record therefore contains one positive medical opinion in favor of the claim and one negative medical opinion weighing against it.  However, the Veteran has also reported a continuity of symptoms since service and consistently reported to his treating physicians that his lumbar spine disability was incurred due to in-service injuries.  The Veteran's April 1986 application for benefits from the Social Security Administration (SSA) also reports a history of low back pain since an in-service motor vehicle accident in 1967.  The Board finds that the Veteran's history of consistent back pain since service is credible and will resolve any reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All the elements necessary for establishing service connection are therefore met and the Veteran's claim for service connection for a lumbar spine disability is granted. 

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen and grant the claim.  

	(CONTINUED ON NEXT PAGE)







ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbar spine is granted. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


